Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 10-14, 18-22 are pending.  Claims 21-22 are newly added.  New claims 21-22 are withdrawn as not reading on the expanded specie because there are at least two differences from the art the art below that would require multiple arguments to arrive at these limitations.  Therefore, the art is not applied to these claims.
Priority
Instant application 17288517, filed 04/24/2021 claims benefit as follows:

    PNG
    media_image1.png
    100
    391
    media_image1.png
    Greyscale
.
The priority document is in English and is present in the file wrapper.  Priority to 10/26/2018 is granted.
Information Disclosure Statement
All references from the IDS(s) filed 2/22/2022 have been considered unless marked with a strikethrough.

Response to Applicant Amendment/Argument
Applicant argues that a homologue is not a structurally similar compound.  Applicant argument has been considered but is not found to be persuasive.  In this case of the art, the artisan would be motivated to modify the compounds therein by a homologue in order to 
With respect to Applicant’s argument that there is a teaching away, this argument has been considered but is not found to be persuasive for at least the following reasons.  The ethyl group is not considered a “bulky group”.  For example, the A value of a methyl versus an ethyl is 1.7 and 1.75 respectively.  The bulk is similar.  Support for this statement is found in the evidentiary reference (https://en.wikipedia.org/wiki/A_value).  This reference is attached to the rejection as an evidentiary reference.  Thus, Applicant arguments have been considered but are not found to be persuasive.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20140271926 (“the ‘926 publication”, made of record on the IDS).
This rejection applies to the expanded specie below.
The ‘926 publication teaches:

    PNG
    media_image2.png
    454
    625
    media_image2.png
    Greyscale
.
In this case AH = COOH, l = 2, m = 0, R2-3 = H, and R1 = H.
The ‘926 publication fails to teach R1 = Me.  This is a difference of a homologue.
In this case it would have been prima facie obvious to one having ordinary skill in the art to arrive at a homologue of an alkyl groups because structurally similar compounds are expected to have similar properties.  An ethyl group versus a methyl group would both be alkyl groups and have hydrophobic properties.
According to MPEP 2144.09:  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

Claims 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Lejczak B. et al. (“the L article”, Journal of Enzyme Inhibition (1993), 7(2), 97-103) as evidenced by https://en.wikipedia.org/wiki/A_value.
This rejection applies to an expanded specie.
The L article teaches:

    PNG
    media_image3.png
    164
    456
    media_image3.png
    Greyscale
.
In this case the L article relates to the same field of endeavor as the instant application.
In this case AH = COOH, l = 1, m = 0, R1 = Me, R2-3 = H.
The L article fails to teach l = 2 or 3.  This is a difference of a homologue.
In this case it would have been prima facie obvious to one having ordinary skill in the art to arrive at a homologue of an alkyl groups because structurally similar compounds are expected to have similar properties.  An ethyl group versus a methyl group would both be alkyl groups and have hydrophobic properties.  See MPEP citation above incorporated by reference herein for brevity.

Conclusions
	No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622